Citation Nr: 1101451	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right shoulder degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  

In January 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
D.C.  A transcript of this hearing is in the Veteran's claims 
folder.

In March 2010 the Board remanded this case to the RO so that 
additional development of the evidence could be undertaken.  


FINDING OF FACT

Degenerative arthritis of the right shoulder did not have its 
onset in active service or manifest to a compensable degree 
within one year after discharge from active service and is not 
the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

Degenerative arthritis of the right shoulder was not incurred in 
active service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim now before 
the Board, the Veteran was provided notice that met these 
requirements in a letter dated in October 2007.  This letter met 
the timing requirement as it was sent before the May 2008 rating 
decision.  Moreover, the content of the notice, including 
enclosures "How You Can Help and How VA Can Help You," "What 
the Evidence Must Show - Service connected comp," and "What the 
Evidence Must Show - VCAA Notice Response" provided to the 
Veteran complied with some of the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The October 2007 letter also included notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA notice.  
There is no evidence of any failure on the part of VA to further 
comply with the duty to notify that reasonably affects the 
outcome of this case.

The duty to assist the appellant has also been satisfied in this 
case.  Available post-service medical records are in the claims 
file and were reviewed by both the RO and Board in connection 
with the appellant's claim.  The appellant has not informed VA of 
any obtainable existing medical records which may be helpful in 
the adjudication of his claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been obtained.  

A VA examination with an opinion was obtained with regard to the 
claim for service connection for right shoulder degenerative 
arthritis in April 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination and opinion obtained in this case is adequate, as it 
is predicated on a reading of the service and post-service 
medical records in the Veteran's claims file.  It considered all 
of the pertinent evidence of record, to include the Veteran's 
service and post-service records and provided a reason for the 
opinion stated, considering the Veteran's history and the records 
reviewed.  There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  This participation included his providing testimony in 
January 2010 at a hearing conducted by the undersigned.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Factual Background

As noted, the appellant served on active duty from August 1980 to 
October 1984.  Service treatment records show that examination of 
the Veteran at his January 1980 enlistment showed normal clinical 
findings regarding his right shoulder.  The Veteran claims that 
he injured his right shoulder in the military while playing 
football.  A service treatment record dated in November 1981 
(Emergency Care and Treatment) shows that the examiner noted that 
the Veteran fell on his left shoulder while playing football.  
Examination of the left shoulder was conducted, and a diagnosis 
of soft tissue pain of the left trapezius was provided.  Under 
the "Chief Complaint(s)" of the form, however, it appears that 
the letter "R" was handwritten over the letter "L" 
[designating the injured shoulder].  An X-ray report, dated that 
same day, shows that the Veteran's left shoulder was examined, 
not his right shoulder.  A health record, dated the next day 
[November 16, 1981], shows complaints by the Veteran of 
collarbone pain, on the left side.  He added that the previous 
day he had been kneed in the left shoulder/neck area while 
playing football.  At his August 1984 service separation 
examination clinical findings concerning the Veteran's right 
shoulder were reported to be normal.  The Veteran, on a Report of 
Medical History he completed in August 1984, indicated that he 
had never had a painful or "trick" shoulder.  

The Veteran sought service connection for a right shoulder 
disorder in February 2007, more than 20 years after his 1984 
service separation.  .  See VA Form 21-4138.  Post service 
medical records pertinent to this claim include a May 2006 VA 
orthopedic clinic note which included a diagnosis of right 
shoulder arthritis.  A September 2006 VA physical therapy general 
note showed that the Veteran reported continuing neck and 
shoulder pain.  

A November 2006 private MRI (magnetic resonance imaging) report 
showedcomplaints of pain and difficulty with right arm movement.  
Examination showed extensive right shoulder degenerative changes.  

A July 2008 private medical record included a diagnosis of right 
shoulder degenerative arthritis.  The Veteran complained at that 
time of right shoulder pain for many years, stemming from an 
initial shoulder injury in the military while playing football.  

On an April 2008 VA orthopedic examination report, the VA 
examiner rendered a medical opinion, following review of the 
Veteran's claims folder and examination of the Veteran, 
concluding that the Veteran did not have a right shoulder 
disorder which was caused by his military service.  This report 
showed that the Veteran gave a history of injuring his right 
shoulder in the military while playing football.  He alleged that 
the service medical record completed by a nurse was incorrectly 
marked as concerning his left shoulder, rather than his right.  
He mentioned that his right shoulder did not bother him again 
until 1990 at which time he could not move his shoulder.  The 
Veteran also noted 2006 treatment for his right shoulder at which 
time he was told he had degenerative arthritis.  X-ray 
examination of both of the Veteran's shoulders showed mild 
degenerative joint disease of the right AC (acromioclavicular) 
joint and old healed fracture of the left distal clavicle.  The 
examiner opined that the Veteran's right shoulder condition was 
not caused by his active military service.  In the rationale for 
his opinion, the examiner commented that there was no 
documentation of a right shoulder injury in the Veteran's service 
treatment records.  The examiner further mentioned that the 
Veteran was treated for a left shoulder injury on November 15, 
1981, and that a left shoulder x-ray was negative.  The next day 
the Veteran was seen for follow up care for a left shoulder 
sprain.  The examiner also noted that at his August 1984 service 
separation examination the Veteran denied having had shoulder 
problem.  The examiner therefore concluded that the Veteran did 
not have a right shoulder condition which was caused by his 
active military service.  

The record also includes private medical opinions dated in August 
2008 (submitted by Dr. C.E.K.) and December 2008 (submitted by 
Dr. H.F.H.).  Dr. C.E.K. commented that the Veteran had severe 
degenerative arthritis of both shoulders which was more likely 
than not caused by a military service related injury.  Dr. H.F.H. 
noted that the Veteran was seen in December 2008 for right 
shoulder pain and dysfunction dating back to an injury incurred 
in 1981 while playing football in the military.  In commenting 
that he had reviewed the Veteran's military medical records, Dr. 
H.F.H. opined that the injury to the right shoulder from a 
football injury in 1981 was more likely than not the cause of the 
degenerative arthritis.  

In the Board's March 2010 remand, the Board noted that the RO had 
not yet considered the medical opinion from Dr. H.F.H.  The Board 
therefore remanded the case and instructed the RO to readjudicate 
the Veteran's claim and to "discuss all pertinent evidence, to 
include the December 2008 private medical opinion supplied by Dr. 
H."  Although the RO subsequently issued a supplemental 
statement of the case (SSOC) in June 2010 in which it listed the 
December 2008 statement from Dr. H.F.H. among the evidence 
considered, the RO did not "discuss" this specific piece of 
evidence.  Compliance with remand instructions is neither 
optional nor discretionary, and where remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  While the RO in June 2010 did not "discuss" this 
private medical evidence but merely indicated its consideration 
of it by listing it in the SSOC under the "Evidence" section, 
the Board finds that this did not constitute a Stegall violation 
because the primary reason for the Board's March 2010 remand was 
to obtain additional VA outpatient medical records and, since the 
matter was to be remanded anyway, the RO was instructed to 
consider the request made by the Veteran's representative at the 
January 2010 hearing that this private medical opinion be 
acknowledged by the RO.  In addition, although the RO did not 
comply with the instruction to "discuss" the private medical 
opinion, the Board is not required to remand again because the 
Board, although it is an appellate body, is required under the 
law to find facts and to provide reasons and bases for its 
decision on the issues on appeal.  See, e.g., Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (noting that, because interpreting 
results from an audiometric graph involves fact finding, the 
Court is precluded from engaging in such fact finding in the 
first instance, and remanding in part because the Board did not 
discuss the results of the private audiometric testing); Webster 
v. Derwinski, 1 Vet. App. 155, 159 (1991) (the Court is not to 
conduct de novo factfinding but rather is to remand to the Board 
to find facts in the first instance, subject to later review by 
the Court). 

In this regard, the Board's relationship to the RO is different 
from the relationship between the United States Court of Appeals 
for Veterans Claims (Court) and the Board.  The Board generally 
need not "remand" a case to the RO because the RO provided an 
unclear or inadequate explanation for its decision because the 
Board, unlike the Court, reviews the evidence de novo and derives 
its own facts from the evidence and provides its own reasons for 
the conclusions it reaches on the issues on appeal.  Therefore, 
the Veteran has not here been prejudiced by the RO's not having 
"discussed" the report from Dr. H.F.H. or by the RO, as long as 
the evidence was "considered" by the RO in the first instance--
and the RO has indicated its consideration in the SSOC--because 
the Board will review the Dr. H.'s report and opinion and render 
its own findings of fact.  

The Veteran was also afforded a VA examination in December 2008.  
The examination report includes a recitation of much of the 
Veteran's past medical history, including the Veteran having 
fallen onto his left shoulder while playing football in November 
1981, at which time a diagnosis of soft tissue pain of the left 
trapezius was provided.  The November 1981 service treatment 
record which showed complaints of left collarbone pain following 
the incurrence of a football injury was also mentioned.  
Postservice private medical records were also cited.  The Veteran 
at the examination provided a history of left shoulder pain 
beginning in 2000; he denied left shoulder pain before that time.  
He added he injured his right shoulder in 1981 during active 
service while playing football but that the physician who 
examined him at that time looked instead at his left shoulder.  
He mentioned that his right shoulder pain went away in 2000 only 
to return in 2006.  X-ray examination showed degenerative 
arthritis of both of the Veteran's shoulders.  

The Board notes that the RO granted service connection for left 
shoulder degenerative arthritis in December 2008.  

Law and Regulations

The Veteran claims that he has right shoulder degenerative 
arthritis as a result of an injury he sustained playing football 
during his period of active duty.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for right shoulder degenerative arthritis.  
The service treatment records, while including a seemingly 
conflicting November 1981 medical record-which shows that while 
the Veteran's left shoulder was clinically evaluated following 
complaints of a football injury, a letter "R" was handwritten 
over the letter "L" [designating the injured shoulder]--do not 
demonstrate that a chronic right shoulder disorder was manifested 
during military service.  In this regard, there were no further 
complaints regarding the right shoulder for the remainder of 
active duty.  Subsequent to service, the Veteran initially sought 
service connection for his right shoulder disorder in February 
2007.  See VA Form 21-4138.

The evidence linking the Veteran's current right shoulder 
disorder, degenerative arthritis, to his service includes his own 
lay contentions.  Specifically, the Veteran contended in the 
course of his January 2010 hearing that the emergency room worker 
on November 15, 1981, incorrectly wrote an "L" to designate the 
shoulder the Veteran was complaining about and that, when he 
corrected her, she wrote an "R" over top of it.  See page three 
of hearing transcript.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness 
capable of diagnosing dislocated shoulder).  Moreover, competent 
medical evidence is not necessarily required in all cases when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may believe that his current 
arthritis of the right shoulder is due to his incurring a 
shoulder injury while playing football in the military, the Board 
concludes that his own lay statement as to the etiology of the 
current arthritis is not competent evidence because unlike, for 
example, varicose veins or a dislocated shoulder, arthritis is 
not a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to an injury or disease in 
military service without medical expertise.  Barr (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Therefore, in this case, 
the Veteran's lay statements as to etiology do not constitute 
competent evidence. 

The Board is aware that private medical opinions, from Drs. 
C.E.K. and H.F.H., have been submitted which indicate a 
relationship or association between the Veteran's active duty 
service and his currently-diagnosed right shoulder degenerative 
arthritis.  Dr. H.F.H. indicated in December 2008 that he had 
reviewed the Veteran's military medical records in giving his 
opinion; Dr. C.E.K., in August 2008, did not mention any such 
medical record review.  VA did assist the Veteran by providing an 
examination and requesting that the examiner render an opinion as 
to etiology of his right shoulder degenerative arthritis.  
However, the April 2008 VA examiner, after reviewing the 
Veteran's claims folder and examining the Veteran, rendered an 
opinion unfavorable to the claim.  Specifically, the examiner, in 
noting that there was no documentation of a right shoulder injury 
in the Veteran's service records, also observed that the Veteran 
was treated for a left shoulder injury complaints in November 
1981.  The examiner also observed that the Veteran did not 
complain of shoulder problems in the course of his August 1984 
separation examination.  He therefore opined that the Veteran's 
right shoulder condition was not caused by or the result of his 
active military service.  

After weighing the medical evidence, the Board finds the April 
2008 VA examiner opinion to be most probative.  The appellant's 
claims file does not appear to have been reviewed by Dr. C.E.K. 
who, in August 2008, opined that the Veteran's severe 
degenerative arthritis of both shoulders was more likely than not 
caused by a military service related injury.  The nature of the 
type of injury that had occurred and the circumstances 
surrounding the injury were not mentioned.  Also, while Dr. 
H.F.H., in December 2008, while claiming to have reviewed the 
Veteran's medical records, opined that his right shoulder 
degenerative arthritis was more likely than not caused by a 
football injury which occurred in 1981, the Board--while 
acknowledging that a "R" was handwritten over the "L" on the 
November 15, 1981, medical record-finds that the service 
treatment records overwhelmingly document left shoulder related 
complaints.  Concerning this, the diagnosis on November 15, 1981, 
was soft tissue pain of the left trapezius.  Also, the Veteran's 
left shoulder, and not his right, was the subject of x-ray 
examination that same day.  In contrast, the April 2008 VA 
examiner offered his opinion based on a review of all of the 
evidence, including the appellant's service treatment records and 
post-service treatment records.  In addition, the April 2008 VA 
examiner offered a thorough rationale for the opinions reached 
that are clearly supported by the evidence of record.  A medical 
opinion is not entitled to any weight "if it contains only data 
and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  The Board notes that it is not discounting the 
August 2008 nexus opinion from Dr. C.E.K. due to the fact that he 
did not have an opportunity to review the appellant's claims 
folder but instead because the opinion lacked sufficient 
explanation that was consistent with the other evidence of 
record.  Id.

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

In this case, based on the foregoing, the Board attaches greater 
probative weight to the opinion from the April 2008 VA examiner 
who had the opportunity to review pertinent medical evidence and 
whose opinions were consistent with other evidence of record.  
Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted) (noting that "definitions of credibility do 
not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief . . . .' Credibility . . . apprehends the over-
all evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs together 
with other evidence.").  The opinion offered by the VA examiner 
in April 2008 is in direct contrast to the one rendered by Dr. 
H.F.H. in December 2008, and unlike the December 2008 private 
opinion, the April 2008 VA opinion was supported by clinical 
findings in the record.  Miller.  The December 2008 opinion by 
Dr. H.F.H., in the opinion of the Board, was inadequate as it was 
unsupported by clinical evidence.  Black, Knightly, Miller.  
Specifically, the opinion was inadequate because the Veteran's 
service treatment records do not show, even upon consideration of 
the handwritten "R" on the November 15, 1981, medical record, 
that he was treated for right shoulder problems.  

Further, as arthritis of the right shoulder was first diagnosed 
many years following the Veteran's service separation, 
entitlement to service connection on a presumptive basis, 
pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.  

Accordingly, the Board concludes that service connection for 
right shoulder degenerative arthritis is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303 (2010).




ORDER

Entitlement to service connection for right shoulder degenerative 
arthritis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


